United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-228
Issued: May 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 6, 2006 appellant timely appealed from the Office of Workers’
Compensation Programs’ October 31, 2006 merit decision regarding her entitlement to schedule
award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has established more than a one percent impairment of her
right lower extremity and more than a one percent impairment of her left lower extremity, for
which she received a schedule award.
FACTUAL HISTORY
On May 1, 2003 appellant, then a 45-year-old parcel clerk, filed a traumatic injury claim
alleging that on April 30, 2003 she injured her back when a computer fell on her as she was
removing plastic wrap from around a package. The Office accepted the claim for a lumbar
sprain/strain and paid all appropriate compensation. Appellant stopped work on May 2, 2003.

Approximately a year after her injury, she returned to light-duty work four hours a day and
worked until November 2005, when she stopped work due to a nonemployment-related renal
disability.
On July 26, 2006 appellant filed a claim for a schedule award. In a September 5, 2006
report, Dr. George Rodriguez, a Board-certified physiatrist, noted the history of injury and
appellant’s medical treatment. He noted that magnetic resonance imaging (MRI) scan studies of
the lumbar spine diagnosed disc herniations of L4-5 and L5-S1 and electromyogram (EMG)
studies of both lower extremities demonstrated bilateral nerve involvement. Dr. Rodriguez
reported that the neurological examination revealed intact sensation to light touch throughout all
dermatomes and nerve distributions. He diagnosed lumbosacral strain/sprain, lumbar herniated
nucleus pulposus (HNP) at L4-5 and L5-S1, sacral radiculopathy and gait abnormality (by
history) as conditions secondary to the work-related injury. Utilizing the American Medical
Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides),
Dr. Rodriguez evaluated appellant’s impairment and opined that she had an eight percent right
lower extremity impairment and an eight percent left lower extremity impairment. Under
Table 16-10, page 482 and Table 15-18, page 424 of the A.M.A., Guides, he found that
appellant’s S1 nerve root had a Grade 3 or 60 percent deficit of the maximum 5 percent lower
extremity impairment which resulted in 4 percent impairment for both the right and left lower
extremities.1
By memorandum dated October 2, 2006, the Office asked an Office medical adviser to
review the medical evidence on file for schedule award entitlement. On October 15, 2006 the
Office medical adviser determined that appellant had one percent impairment of each lower
extremity.
He reported that appellant reached maximum medical improvement on
September 5, 2006. Under Table 15-15, page 424 of the A.M.A., Guides, the Office medical
adviser found that Dr. Rodriguez’s neurological examination finding that “sensation was intact to
the light touch throughout all dermatomes and nerve distributions” was more representative of a
Grade 4 or 25 percent sensory deficit as opposed to Dr. Rodriguez’s determination of a Grade 3
or 60 percent sensory deficit. Accordingly, under Table 15-15, page 424 and Table 15-18, page
424 of the A.M.A., Guides, he opined that appellant’s S1 nerve root had a Grade 4 or 25 percent
deficit of the maximum 5 percent lower extremity impairment which resulted in 1.25 percent
impairment for both the right and left lower extremities.
By decision dated October 31, 2006, the Office granted a schedule award for one percent
impairment of the right lower extremity and one percent impairment of the left lower extremity.
The period of the award ran for 5.76 weeks, from September 5 to October 28, 2006.

1

The Board notes that Dr. Rodriguez’s calculation contains a mathematical error as a proper calculation would
result in a 3 percent impairment to each lower extremity (60 percent of 5 percent equals 3 percent). While
Dr. Rodriguez also proposed an alternative method for calculating impairment, he stated that the method was not
used as there was no precedent in the A.M.A., Guides to support such a calculation.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulation3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.4
A schedule award is not payable for a member, function or organ of the body not
specified in the Act or in the implementing regulation.5 Neither the Act nor its regulation
provide for the payment of a schedule award for the permanent loss of use of the back or the
body as a whole.6 The Board notes that section 8109(19) specifically excludes the back from
definition of organ.7 However, a claimant may be entitled to a schedule award for permanent
impairment to a scheduled member or organ even though the cause of the impairment originates
in the neck, shoulders or spine.8
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be reviewed by an Office medical adviser for an opinion concerning the nature and
percentage of any impairment.9
ANALYSIS
Dr. Rodriguez reported that appellant’s neurological examination revealed intact
sensation to light touch throughout all dermatomes and nerve distributions. The Office medical
adviser found that Dr. Rodriguez’s neurological examination did not justify his proposed Grade 3
calculation and determined instead that appellant had a Grade 4 or 25 percent S1 nerve root
deficit of sensory loss under Table 15-15 of the A.M.A., Guides. Under Table 15-15 of the
A.M.A., Guides, a Grade 3 classification is defined as “a distorted superficial tactile sensibility
(diminished light touch and two-point discrimination), with some abnormal sensations or slight
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

4

Id.

5

See Joseph Lawrence, Jr., 53 ECAB 331 (2002).

6

Thomas J. Engelhart, 50 ECAB 319 (1999).

7

5 U.S.C. § 8107; see also Phyllis F. Cundiff, 52 ECAB 439 (2001); Jay K. Tomokiyo, 51 ECAB 361 (2000).

8

5 U.S.C. § 8109(c).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Evaluation of Schedule Awards, Chapter 2.808.6(d)
(August 2002).

3

pain, that interferes with some activities.” A Grade 4 classification is defined as “distorted
superficial tactile sensibility (diminished light touch), with or without minimal abnormal
sensations or pain, that is forgotten during activity.” The Board has recognized that an attending
physician, who has an opportunity to examine appellant, is often in a better position to make
certain judgments regarding schedule awards.10 Dr. Rodriguez, however, did not provide any
reasoning to explain why he selected a Grade 3 sensory deficit in light of his stated findings.
The Office medical adviser explained that the neurological findings outlined by Dr. Rodriguez
more appropriately fit into a Grade 4 sensory deficit. The Board finds that the Office medical
adviser provided adequate reasoning for his grade selection and that the medical adviser’s
opinion, with supporting reasons, justifies selecting a Grade 4 sensory deficit of the S1 nerve
root.
The Office medical adviser also properly evaluated appellant’s impairment under the
A.M.A., Guides. Based on Table 15-18, page 424 of the A.M.A., Guides, the Office medical
adviser noted that the S1 nerve root maximum percent loss of function due to sensory deficit or
pain is five percent. Under Table 15-15, page 424, he determined that appellant had a Grade 4 or
25 percent sensory loss and multiplied that by the 5 percent maximum value of the S1 nerve to
find 1.25 percent which was rounded to 1 percent impairment for both the right and left legs.11
There is no other evidence of record, conforming with the A.M.A., Guides, indicating
that appellant has any greater impairment. The Board finds that appellant has no more than a one
percent impairment of the right and left lower extremities.
The Board notes that the number of weeks of compensation for a schedule award is
determined by the compensation schedule at 5 U.S.C. § 8107(c). For a total, or 100 percent loss
of use of a leg, an employee shall receive 288 weeks of compensation.12 Therefore, appellant
was entitled to one percent for each extremity, or 5.76 weeks. This conforms with the schedule
award appellant received.
CONCLUSION
The Board finds that appellant has no more than one percent impairment of her right
lower extremity and one percent impairment for her left lower extremity for which she received a
schedule award.

10

See Richard Giordano, 36 ECAB 134, 139 (1984); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.6(c) (August 2002). The procedure manual notes
that, when the A.M.A., Guides, ask for a percentage within a range, the physician may be asked why he assigned a
particular percentage of impairment.
11

See Marco A. Padilla, 51 ECAB 202 (1999); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter, 3.700.3.b. (October 1990) (the policy of the Office is to round the calculated percentage of
impairment to the nearest whole point).
12

5 U.S.C. § 8107(c)(2).

4

ORDER
IT IS HEREBY ORDERED THAT the October 31, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

